                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                         BLADEROOM GROUP LIMITED, et al.,
                                   8                                                        Case No. 5:15-cv-01370-EJD
                                                           Plaintiffs,
                                   9                                                        ORDER GRANTING REQUEST FOR
                                                   v.                                       EXEMPLARY DAMAGES, FEES,
                                  10                                                        COSTS AND PREJUDGMENT
                                         EMERSON ELECTRIC CO, et al.,                       INTEREST
                                  11
                                                           Defendants.                      Docket No. 892
                                  12
Northern District of California
 United States District Court




                                  13          This order is the last in a series of rulings addressing post-verdict motions in this action for

                                  14   trade secret misappropriation and breach of contract between Plaintiffs BladeRoom Group Ltd.

                                  15   and Bripco (UK) Ltd. (collectively, “BladeRoom”) and Defendants Emerson Electric Co.,

                                  16   Emerson Network Power Solutions, Inc. and Liebert Corporation (collectively, “Emerson”).

                                  17   Three of BladeRoom’s requests will be addressed, including exemplary damages, attorney’s fees

                                  18   and costs, and prejudgment interest. And for the reasons explained below, each request will be

                                  19   granted.

                                  20     I.   DISCUSSION
                                  21          A.        Exemplary Damages
                                  22              1.     Governing Authority

                                  23          Under the California Uniform Trade Secrets Act (“CUTSA”), a party who prevails on a

                                  24   claim for trade secret misappropriation may recover damages “for the actual loss caused by

                                  25   misappropriation,” and for the “unjust enrichment caused by misappropriation that is not taken

                                  26   into account in computing damages for actual loss.” Cal. Civ. Code § 3426.3(a). CUTSA also

                                  27
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                       1
                                   1   provides for an award of exemplary damages “in an amount not exceeding twice” any damages

                                   2   award “[i]f willful and malicious misappropriation exists.” Cal. Civ. Code § 3426.3(c). “Though

                                   3   the existence of willful and malicious misappropriation is ordinarily considered a fact that a jury

                                   4   must find by clear and convincing evidence, the court calculates the amount of exemplary

                                   5   damages.” Mattel, Inc. v. MGA Entm’t., Inc., 801 F. Supp. 2d 950, 952 (C.D. Cal. 2011).

                                   6          To determine whether exemplary damages should be awarded under § 3426.3(c), courts are

                                   7   traditionally guided by three factors: “(1) the nature of the misconduct; (2) amount of

                                   8   compensatory damages; and (3) the defendant’s financial condition.” O2 Micro Int’l Ltd. v.

                                   9   Monolithic Power Sys., Inc., 399 F. Supp. 2d 1064, 1079 (N.D. Cal. 2005) (citing Neal v. Farmers

                                  10   Ins. Exch., 21 Cal. 3d 910, 928 (Cal. 1978); Adams v. Murakami, 54 Cal. 3d 105, 111 (Cal. 1991));

                                  11   Mattel, Inc., 801 F. Supp. 2d at 953. Whatever the amount of the award, it “must be tailored to

                                  12   ‘further a State’s legitimate interests in punishing unlawful conduct and deterring its repetition.”
Northern District of California
 United States District Court




                                  13   Mattel, Inc., 801 F. Supp. 2d at 953 (quoting BMW of N. Am., Inv. v. Gore, 517 U.S. 559, 568

                                  14   (1996)). To that end, any exemplary damages “must reasonably correspond with the

                                  15   reprehensibility of the misconduct, the harm or potential harm suffered by the plaintiff, and civil

                                  16   penalties authorized or imposed in comparable cases.” Id.

                                  17            2.    Application

                                  18          The jury’s finding, by clear and convincing evidence, that Emerson’s misappropriation of

                                  19   trade secrets was willful and malicious authorizes BladeRoom’s request for exemplary damages

                                  20   under § 3426.3(c). Dkt. No. 867. The court therefore examines the relevant factors.

                                  21          Taking up the third factor first, BladeRoom has submitted Emerson’s Form 10-Q for the

                                  22   quarter ending on March 31, 2018. Dkt. No. 892, at Ex. A. That report shows Emerson had

                                  23   $2.444 billion of cash and equivalents and a total of $8.5 billion in shareholders’ equity. Emerson

                                  24   does not dispute this portrayal of its financial condition, nor does it argue against the ability to pay

                                  25   the maximum amount of additional damages permitted under § 3426.3(c). The court therefore

                                  26   finds the third factor presents no impediment to an award of exemplary damages. To the contrary,

                                  27
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                       2
                                   1   Emerson’s “high net worth suggests that a high award of exemplary damages is necessary to deter

                                   2   future misconduct . . . .” Mattel, Inc., 801 F. Supp. 2d at 956.

                                   3          As to the second factor, the California Supreme Court has indicated that compensatory

                                   4   damages are a “relevant yardstick” for exemplary damages. Neal, 21 Cal. 3d at 928. “[I]n

                                   5   general, even an act of considerable reprehensibility will not be seen to justify a proportionally

                                   6   high amount of punitive damages if the actual harm suffered thereby is small.” Id. at 928 n.13.

                                   7   Here, the jury awarded compensatory damages of $30 million which is noticeably less than

                                   8   BladeRoom requested.

                                   9          Turning to the nature of the misconduct, the court is mindful that “[t]he largest exemplary

                                  10   awards are reserved for the most reprehensible acts.” Mattel, Inc., 801 F. Supp. 2d at 953. “To

                                  11   determine if, and to what extent, misconduct is reprehensible, courts must consider whether: (1)

                                  12   the misconduct caused physical harm; (2) the misconduct disregarded the health or safety of
Northern District of California
 United States District Court




                                  13   others; (3) the misconduct targeted a financially vulnerable party; (4) the misconduct was

                                  14   repeated; and (5) the harm resulted from intentional malice, trickery, or deceit, or mere accident.”

                                  15   Id. at 953-54. “[C]ases involving ‘affirmative acts of misconduct’ marked not just by malice, but

                                  16   a breach of basic commercial ethics and fraud” can support a large award of exemplary damages,

                                  17   even if only economic loss was involved. Id. at 954.

                                  18          Here, the nature of Emerson’s misconduct favors an award of exemplary damages, though

                                  19   not in the full amount permitted under CUTSA. This court is intimately familiar with the

                                  20   evidence, having presided over a 21-day jury trial and having since undertaken several additional

                                  21   reviews of the record in conjunction with several post-verdict motions. While the trial evidence

                                  22   was extensive, the conduct relevant to exemplary damages can be condensed down to the

                                  23   following statement: after Facebook expressed to Emerson the desire for a data center consistent

                                  24   with BladeRoom’s technology, employees from Emerson (and Facebook) lured BladeRoom into

                                  25   revealing its trade secrets under the guise of a possible data center contract or corporate

                                  26   acquisition, and then used the information it obtained to surreptitiously design and build

                                  27
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                       3
                                   1   Facebook’s data center at Lulea 2. Contrary to what Emerson argues now, the evidence does not

                                   2   support a series of minor errors in judgment or mistakes which can be remedied with an apology,

                                   3   and Emerson fails to grapple with the broader effects of its misconduct. From a commercial ethics

                                   4   perspective, the misconduct certainly falls within the category of reprehensible; it undermines the

                                   5   confidence market participants can place in confidentiality agreements and causes those who

                                   6   possess trade secrets to seriously question the motivations of those who superficially appear to be

                                   7   interested in legitimate acquisition. The consumer loses as a result, as innovation and competition

                                   8   are stifled while trade secrets are kept buried in the proverbial vault.

                                   9          Given its effects on the marketplace, society has a genuine interest in deterring similar

                                  10   misconduct. That need for deterrence is not at its strongest in this case, however, because

                                  11   Emerson’s offenses have been exposed to all other participants in the data center market, and

                                  12   indeed to all other participants in other markets in which Emerson has a stake. See Mattel, Inc.,
Northern District of California
 United States District Court




                                  13   801 F. Supp. 2d at 955. These participants “are likely to cast a wary eye” toward Emerson in all

                                  14   future dealings. Id.

                                  15          In light of these considerations, the court awards BladeRoom $30 million in exemplary

                                  16   damages—an amount equal to the compensatory damages awarded by the jury.1

                                  17          B.    Attorney’s Fees and Costs
                                  18          The court may award reasonable attorney’s fees and costs to the prevailing party when

                                  19   “willful and malicious misappropriation exists.” Cal. Civ. Code § 3426.4. An award of fees and

                                  20   costs is equitable “in cases against well-funded defendants that commit acts of misappropriation

                                  21   that undermine legitimate competition and innovation.” Mattell, Inc., 801 F. Supp. 2d at 956. As

                                  22   explained above, the court has found that Emerson, a well-funded defendant, engaged in conduct

                                  23   undermining legitimate competition and innovation. Emerson’s arguments to the contrary, as well

                                  24

                                  25   1
                                         The court recognizes Emerson’s argument that exemplary damages cannot be awarded because
                                  26   compensatory damages were not apportioned between the breach of contract and the
                                       misappropriation of trade secret claims, but rejects it. The trial evidence shows that either claim
                                  27   for which the jury found liability could support the amount of compensatory damages it awarded.
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                                          4
                                   1   as those against a fees and costs award in this case, are unpersuasive.

                                   2            The court therefore finds that BladeRoom should receive an award of reasonable attorney’s

                                   3   fees and costs under § 3426.4, which issue will be the subject of additional briefing to determine

                                   4   the appropriate amount.

                                   5            C.   Prejudgment Interest
                                   6            “In an action for the breach of an obligation not arising from contract, and in every case of

                                   7   oppression, fraud, or malice, interest may be given, in the discretion of the jury.” Cal. Civ. Code

                                   8   § 3288. Here, the parties have stipulated the court would decide the issue of prejudgment interest

                                   9   in this case. Tr., Dkt. No. 878, at 4082:13-23.

                                  10            The purpose of prejudgment interest under § 3288 is to “compensate a party for loss of

                                  11   use” of money or property. Michelson v. Hamada, 29 Cal. App. 4th 1566, 1586 (Cal. Ct. App.

                                  12   1994). “When, by virtue of the fraud or breach of fiduciary duty of the defendant, a plaintiff is
Northern District of California
 United States District Court




                                  13   deprived of the use of his money or property and is obliged to resort to litigation to recover it, the

                                  14   inclusion of interest in the award is necessary in order to make the plaintiff whole.” Id. (quoting

                                  15   Nordahl v. Dep’t of Real Estate, 48 Cal. App. 3d 657, 665 (Cal. Ct. App. 1975)). Stated

                                  16   differently, prejudgment interest is awarded “to provide just compensation to the injured party for

                                  17   loss of use of the award during the prejudgment period—in other words, to make the plaintiff

                                  18   whole as of the date of the injury.” Lakin v. Watkins Associated Indus., 6 Cal. 4th 644, 663 (Cal.

                                  19   1993).

                                  20            Here, the court finds that awarding BladeRoom prejudgment interest is appropriate, as

                                  21   doing so will make BladeRoom “whole as of the date of the injury.” The court also finds that

                                  22   prejudgment interest should be calculated commencing October 30, 2012, because it was by that

                                  23   date that BladeRoom was notified it had lost the opportunity to obtain Facebook’s data center

                                  24   contract. That is both the date of BladeRoom’s injury as well as the date of its loss.2

                                  25
                                       2
                                  26     As BladeRoom points out, prejudgment interest can also be awarded for the breach of a contract
                                       under California Civil Code § 3287(b). Because that section permits interest only from the date
                                  27   the action was filed, the court has exercised its discretion to award interest under § 3288 in an
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                                           5
                                        II.   ORDER
                                   1
                                              Based on the foregoing:
                                   2
                                          1. BladeRoom’s request for exemplary damages pursuant to California Civil Code
                                   3
                                              § 3426.3(c) is GRANTED in the total amount of $30 million.
                                   4
                                          2. BladeRoom’s request for attorney’s fees and costs pursuant to California Civil Code
                                   5
                                              § 3426.4 is GRANTED in an amount to be determined. No later than April 22, 2019,
                                   6
                                              BladeRoom and Emerson shall file a stipulation and proposed order addressing further
                                   7
                                              briefing on the reasonable amount of attorney’s fees and costs that should be awarded to
                                   8
                                              BladeRoom.
                                   9
                                          3. BladeRoom’s request for prejudgment interest pursuant to California Civil Code § 3288 is
                                  10
                                              GRANTED commencing October 30, 2012, on a compound basis at an annual rate of 7%.
                                  11

                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: March 11, 2019
                                  14
                                                                                      ______________________________________
                                  15                                                  EDWARD J. DAVILA
                                                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   effort to make BladeRoom whole.
                                       Case No.: 5:15-cv-01370-EJD
                                  28   ORDER GRANTING REQUEST FOR EXEMPLARY DAMAGES, FEES, COSTS AND
                                       PREJUDGMENT INTEREST
                                                                       6
